                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY



AVELINO SAMBADE, 151 AVENUE C
                                                    Civ. No. 11-7589 (KM)
DEVELOPMENT LLC, and DAL
DEVELOPMENT LLC,
                                                            ORDER
             Plaintiffs,

       v.

BARBERI CONSTUCTION LLC, ANTONIO
BARBERI, PETER RINALDI, and JOHN
DOES 1–10,

             Defendants.



      IT APPEARING that the Hon. Michael A. Hammer, after multiple
warnings and failures to respond or appear, listed this matter for dismissal
based on failure to prosecute, see Fed. R. Civ. P. 41(b); and

      IT FURTHER APPEARING that Judge Hammer filed a detailed Report and
Recommendation that the matter be dismissed (DE 93);

      IT FURTHER APPEARING that the deadline for objections to the Report
and Recommendation was April 1, 2021, see 28 U.S.C. § 636, D.N.J. Local Civ.
R. 7.1(c)(2), and that no such objection has been received; and

      THE COURT HAVING REVIEWED Judge Hammer’s thorough and
cogently reasoned Report and Recommendation, and found no clear error of
fact, abuse of discretion, or error of law;

      IT IS this 25th day of May, 2021,

      ORDERED that the Report and Recommendation (DE 93) is AFFIRMED
and ADOPTED IN FULL; and it is further

      ORDERED that all remaining claims in the case are DISMISSED WITH
PREJUDICE.
The clerk shall close the file.

                                       /s/ Kevin McNulty
                                      __________________________________
                                         HON. KEVIN MCNULTY, U.S.D.J.




                                  2
